Citation Nr: 1715548	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  08-06 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability including gastroesophageal reflux disease (GERD), to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a sleep disorder, including obstructive sleep apnea, to include as secondary to PTSD.

3. Entitlement to an initial disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in July 2009 and April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran had requested the opportunity to appear at a hearing before a Veterans Law Judge and such a hearing was scheduled for August 2014.  He did not appear for that hearing and did not offer good cause for his failure to appear.  As such, the Board deems that his request for a hearing was waived.

This case was previously before the Board in August 2012 and again in August 2014, on which occasions it was remanded for further development, to include providing the Veteran with additional VA examinations.  The additional examination in the matter of sleep apnea was performed and the remand directives with respect to that disability have been satisfied.  However, the directive regarding an examination and opinion with respect to gastrointestinal disability was not completed and that matter will be remanded for compliance.  

The issue of entitlement to service connection for a gastrointestinal disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Obstructive sleep apnea is not shown to be the result of service and is not shown to have been caused or aggravated by his PTSD.

2. Throughout the appeals period, the Veteran's hypertension has been manifested by diastolic pressure predominantly 100 or more, with a need for continuous medication for control; diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more has not been shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for obstructive sleep apnea, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for an initial disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   

In May 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required, to include as to the downstream initial rating assignment for hypertension.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in July 2009, February 2013, April 2014 (addendum opinion), May 2016, and supplemental opinion in September 2016.  While the adequacy of the July 2009 VA examination was challenged by the Veteran, and the 2013 and 2014 VA examinations were found inadequate by the Board, there is no argument or indication that the examinations or opinions provided since - in May 2016 and September 201 - are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 



Facts and Analysis

Sleep Disorder

The Veteran filed a claim seeking service connection for sleep disorder as both a direct service-connected disability and as secondary to his PTSD.  (See Statement in Support of Claim, received 04/10/2009, p. 1.)  He stated that he had problems falling asleep and if he heard a noise in his sleep he would be startled awake. He also experienced nightmares and was taking medication to help him fall asleep.

The Veteran's wife submitted a written statement in March 2001 which discussed his sleep problems.  She stated that he often woke up at night screaming and gasping for breath, and would struggle to bring himself back to reality, which sometimes resulted in vomiting or hyperventilation.  (See Buddy/Lay Statement, received 03/15/2001, p. 1.)  

In a written statement submitted in August 2001, the Veteran reported that he had sought treatment at the VA hospital because he could only sleep two or three hours per night, usually as a result of dreams of his experiences in Vietnam.  (See Statement in Support of Claim, received 08/15/2001, p.1.)

The Veteran frequently referenced problems sleeping during his treatment visits and examinations for PTSD.  He specifically mentioned frequent awakenings and nightmares.  (See, e.g., Treatment Records Furnished by SSA, received 03/22/2008, p. 94; Treatment Records Furnished by SSA, received 03/22/2008, p. 118.) 

At the VA examination in February 2013, the Veteran stated that all four of his ex-wives had complained about his loud snoring and that he stopped breathing at night.  The previous year his wife read about sleep apnea and the Veteran mentioned the complaints to his doctor.  (See VA Examination, received 02/28/2013, p. 42.)  The Veteran believed that his PTSD and associated complaints caused his sleep apnea.  He described symptoms including persistent daytime somnolence and feeling fatigued all of the time.  He had not had a sleep study done.  The examiner noted that the Veteran's symptoms were classic for a case of sleep apnea but no diagnosis could be made without a sleep study.  (p. 46.)

In an addendum opinion offered in April 2014, the VA examiner noted that the Veteran was diagnosed with obstructive sleep apnea after a sleep study in April 2014.  (See VA Examination, received 04/28/2014, p. 1.)  The only applicable risk factors for sleep apnea in medical literature were being male, being obese, and smoking.  There was no indication of any link to a psychiatric disorder in the medical literature.  The examiner provided the opinion that the Veteran's obstructive sleep apnea was less likely than not caused by or a result of his PTSD because the disability is caused by a physical obstruction of the airway.  (p. 2.)  While some factors increased the likelihood of such an obstruction, there was no indication PTSD or any other psychiatric disorder was a cause of obstructive sleep apnea or was considered to be a risk factor for it.  

In June 2014, the Veteran submitted an article from the internet which discussed the higher rate of obstructive sleep apnea among Veterans with PTSD than among the general Veteran population.  (See Web Documents, received 06/02/2014, p. 5.)  Specifically, the article noted that the rate of sleep apnea among PTSD patients was 54 percent, in contrast to a rate of 20 percent in the general population.  The article also stated that the reason for the prevalence of sleep problems in individuals with PTSD was not clear, although the majority of the Veterans were felt to have had obstructive sleep apnea prior to the deployment which resulted in PTSD (p. 9).  The study also noted that sleep disordered breathing - a finding separate from sleep apnea - was commonly found among female victims of sexual assault and crime victims with sleep problems who had PTSD.

A VA examination in May 2016 included a review of the Veteran's medical records from the file and an in-person examination.  (See C & P Exam, received 05/02/2016, p. 1.)  The examiner noted that the most important risk factors for obstructive sleep apnea were advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  The examiner reviewed the studies submitted regarding PTSD and sleep apnea, as well as other studies, including one which suggested that a preexisting sleep apnea made individuals more vulnerable to psychological trauma, including PTSD, because of the lack of restorative sleep in processing the day's events.  (p. 13.)  

The examiner offered the opinion that the Veteran's obstructive sleep apnea did not have its onset in service, noting that there was no evidence of a sleep-related breathing disorder in service.  The Veteran could not recall whether he had snored in service, his ex-wife reported witnessing snoring but it was unclear if this was within a year after service separation, and the evidence shows that the Veteran denied having trouble sleeping or fatigability as recently as 2000, which indicated to the examiner that sleep apnea most likely developed after 2000.  (Based on history statement by Veteran, see C&P Exam (2), received 05/02/16, p. 2.)  The examiner stated that extensive review of medical literature had shown no evidence that military service was a risk factor for sleep apnea and noted that the snoring the Veteran reported following his service in Vietnam could have been the result of alcohol consumption.  (Based on history statement by Veteran, see C&P Exam (2), received 05/02/2016, p. 2.)  The examiner asserted that obstructive sleep apnea can only be diagnosed with a sleep study and noted that not all people who snore have sleep apnea.  Therefore, no examiner would be able to offer an opinion as to onset of sleep apnea based solely on evidence of snoring. 

The examiner also noted that the current medical literature indicated that not only did PTSD not cause or aggravate sleep apnea, it showed the opposite- that is, sleep apnea caused or aggravated symptoms of impaired memory and concentration, as well as depression and mood changes.  The literature did not show that PTSD aggravated sleep apnea.  While an overlap in the symptoms of the two disabilities was noted, further studies are still needed to determine the nature of the relationship between them.  (p. 14.)  The examiner stated that the Veteran did not have any other sleep disorder than sleep apnea and the sleep-related symptoms of PTSD such as nightmares and insomnia and stated that a mental health professional would be the appropriate person to address whether the sleep-related symptoms of PTSD were of sufficient severity that they should be rated separately.

An opinion with respect to the sleep-related symptoms of PTSD was obtained from a VA psychologist in September 2016.  (See Virtual VA, C&P Exam, received, 09/13/2016, p. 1.)  The psychologist noted that the Veteran's sleep-related symptoms of PTSD were nightmares and difficulty falling or staying asleep (insomnia), both of which are linked to re-experiencing the trauma and are part of the diagnostic criteria for PTSD.  As such, the psychologist felt that it would be inappropriate to diagnose and rate a separate sleep impairment for these symptoms.  It was also the opinion of the psychologist that obstructive sleep apnea was a physiological diagnosis, a breathing disorder, completely separate from PTSD, and not caused by an emotional disability or trauma as was PTSD.

After a review of all of the evidence of record, to include that set forth above, the Board finds that the Veteran's sleep disorder was not incurred in service and was not caused or aggravated by his service-connected disabilities, to include PTSD.  The Veteran reported at two VA examinations that his wives, including his first wife, had told him he snored, but did not provide clear information regarding when the snoring was noted.  In addition, the VA examiner stated that snoring by itself was not definitive for a diagnosis of sleep apnea, because there are other causes of snoring, including alcohol consumption.  The examiner stated that sleep apnea could not be diagnosed other than by a sleep study and therefore a diagnosis of sleep apnea in service or within the first few years after service separation could not be rendered.  

The Veteran has long argued that his obstructive sleep apnea is the result of his service-connected PTSD and has submitted medical literature noting a possible relationship between PTSD and sleep apnea.  The 2014 VA examination noted that obstructive sleep apnea is caused by a physical mechanism that impedes breathing and was not the result of emotional or psychological causes.  The Veteran had certain risk factors for sleep apnea, including being male, being overweight, and having a history of smoking.  The 2016 VA examination included consideration of the various articles regarding PTSD and sleep apnea, some submitted by the Veteran and more recent articles as well.  The examiner noted that the research to date had found no evidence that PTSD caused sleep apnea, although some research had suggested that pre-existing sleep apnea, whether diagnosed or not, made individuals more vulnerable to developing PTSD.  The examiner also noted that the evidence showed sleep apnea aggravated the effects of PTSD, rather than the other way around.  The examiner offered the opinion that the Veteran's sleep apnea was not incurred in service, was not caused by PTSD, and was not aggravated by PTSD.

For all of these reasons, the Board finds that service connection for obstructive sleep apnea is not warranted, either on a direct basis or as secondary to PTSD.  The preponderance of the evidence is against any link between the Veteran's obstructive sleep apnea and his PTSD, either on a causative basis or by virtue of aggravation.  The Veteran has not provided any medical evidence or opinion which contradicts the opinions of the VA examiners that the Veteran's obstructive sleep apnea was not caused or aggravated by his PTSD.  Therefore, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's PTSD-induced sleep symptoms including insomnia and nightmares should be afforded service connection and rated as separate disabilities.  The VA psychologist opinion in September 2016 clearly outlined that these symptoms are central to a diagnosis of PTSD and therefore are not appropriate for separate compensable ratings.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the evidence does not support assignment of staged ratings.

Hypertension is rated under Diagnostic Code 7101 based primarily on blood pressure readings.  Hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more which requires continuous medication for control, is rated 10 percent disabling.  Hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertension with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.  

Facts and Analysis

The Veteran currently has a 10 percent disability rating for his hypertension and is seeking a higher rating.  A review of the VA treatment records for the appeals period shows several instances of blood pressure readings.  In April 2015, his blood pressure reading was 146/82.  (See CAPRI, received 05/09/2016, p. 78.)  He reported having experienced dizziness with blood pressure while sitting measured at 111/69 and while standing at 129/75, but the examination was within normal limits.  (p. 80.)  At a treatment visit in November 2015, the Veteran's blood pressure was measured at 140/90 (see p. 80) and at 142/92 (p. 81.)  In May 2016, the Veteran had blood pressure readings of 153/91 (see p. 147) and in July 2016 it was 137/94 (see CAPRI, received 08/01/2016, p. 20.)

The Veteran's attorney filed an argument in August 2016 which noted his blood pressure readings in 2015 and 2016 of 142/92 and 137/94.  (See Third Party Correspondence, received 08/12/2016, p.1.)  While these readings were not high enough to warrant an increased disability rating, the attorney argued that they were indicative that if the Veteran were not taking his medication, his readings would have been higher, enough so to justify a higher reading.  (See Third Party Correspondence, received 08/12/2016, p. 2.)  The attorney cited the holding of Jones v. Shinseki, 26 Vet. App. 56, 61 (2012) which stated that VA errs when it considers the effects of medication on symptoms for calculating a disability rating when the effects of medication are not included in the rating criteria.  The attorney conceded that the diagnostic criteria included the effects of medication, but argued that the consideration should not be limited to the effects of the medication which are discussed in the diagnostic criteria, and argued that any side effects of the medication should be service-connected as well.

The Veteran's attorney also submitted a request that VA consider the fact that the Veteran had a demonstrated instance of high blood pressure readings in service.  (See Military Personnel Record, received 08/20/2016, p. 1.)  This submission included an undated written statement from the Veteran that stated that he had been treated in service in March 1970 for a panic attack with a blood pressure reading of 196/130, and that before that he had blood pressure of 120/70.  (p. 2.)  Also included was a page showing that the Veteran was referred for treatment by an internal medicine physician in Vietnam in March 1970; the document did not discuss any of the Veteran's symptoms, to include his blood pressure.  (p. 3.)

The Veteran's wife submitted a statement in which she recounted a period of time in which the Veteran had inadvertently stopped taking his medication.  (See Buddy/Lay Statement, received 08/29/2016, p. 1.)  She stated that when she realized that he had not taken his medication she took his blood pressure and found that it was 220/130.  They re-started the Veteran's medication and were able to bring his blood pressure down successfully.  The Veteran added a handwritten statement to the bottom of his wife's statement noting that when he had not taken his medication he had blood pressure readings of 220/130, 230/140, and 230/130.  Once he began taking his medication again, his blood pressure had been steady at 130/90.

After reviewing all of the evidence of record, including that set forth above, the Board finds that the Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressures predominantly higher than 100 or systolic pressures predominantly higher than 160, as would be required for a disability rating in excess of 10 percent.  Specifically the Board notes that the blood pressure readings at VA during the appeals period were consistently lower than 100 for diastolic and 160 for systolic.  The Board considered the Veteran's reports of an instance of higher blood pressure readings in service; however, this represented an isolated incident 30 years prior to the grant of service connection and is therefore of no probative value in determining the appropriate disability rating for the appeals period.

The Veteran and his attorney have argued that the Veteran should not be penalized because his medication keeps his blood pressure within the range for assignment of a 10 percent disability rating.  The attorney argued that instances of higher blood pressure ratings shown during the appeals period, specifically 142/92 in 2015 and 137/94 in 2016, were evidence that without medication his blood pressure readings would be higher and would thereby meet the criteria for a 20 percent disability rating.  However, the Board notes that the Court of Appeals for Veterans Claims (Court) decision in McCarroll v. McDonald, 28 Vet. App. 267 (2016) is on point here.  Specifically, the Court noted that the rating criteria for hypertension include a discussion of the effects of medication and therefore an adjudication which includes consideration of the disability picture when medication is taken is appropriate.  If, as here, the Veteran's hypertension is shown to be controlled by medication and is not reflected by blood pressure readings predominantly greater than those specified in the rating criteria, an increased disability is not warranted simply by virtue of limited readings in excess of the specified range.  Id.

The Veteran and his wife provided a statement regarding what happened during the time when the Veteran had forgotten to take his medication for nearly a month and had a blood pressure reading of 220/130.  The statement also noted that when the Veteran's medication was restarted, his blood pressure went down to the levels measured previously and had been maintained since then.  The Board finds that this incident supports the currently assigned 10 percent disability rating, in that it demonstrates that medication is required for blood pressure control.  In addition, this incident was clearly an anomaly and does not reflect that his blood pressure was predominantly at the higher disability levels required for a 20 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7101.

For all of these reasons, the predominance of the evidence is against the claim for a higher disability rating and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran's service-connected disability of hypertension is reasonably described by the rating criteria.  The Veteran's primary symptoms are a need for medication for control of blood pressure and blood pressure readings with diastolic predominantly 100 or more, but less than 110.  The Board finds that the schedular criteria (Diagnostic Code 7101) contemplate the Veteran's symptoms and disability picture and the Rating Schedule provides for a higher rating for more severe manifestations.  As such, the assigned schedular rating is adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to PTSD, is denied.

Entitlement to an initial disability rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran filed a claim of service connection for "GERD, acid reflux, hiatal hernia, and any other intestinal problem" in March 2009.  (See Statement in Support of Claim, received 04/10/2009, p. 1.)  He asserted service connection both on a direct basis and as secondary to PTSD, to include irritable bowel (constipation or diarrhea), stating that he suffered from acid reflux and ventricle hernia and took medication for the reflux.

The Veteran was afforded two VA examinations, in July 2009 and February 2013, which were found to be inadequate by the Board remands in August 2012 and August 2014 and the Board directed that another VA examination be provided.  However, the examination was not provided and must be scheduled on remand.  Specifically, the examiner must address the question of whether the Veteran's gastrointestinal disability has been aggravated as a result of service-connected disabilities.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination to address the question of whether it is at least as likely as not (probability 50 percent or greater) that his gastrointestinal disability had its onset in service or is otherwise related to service, or whether the gastrointestinal disability had been caused or aggravated by his service-connected disabilities, to include PTSD.

Specifically, the examiner should address each component of the Veteran's gastrointestinal disabilities, to include GERD and hiatal hernia, and the impact of his service connected disabilities on each.  As to secondary service connection, the examiner should address whether any component was caused by or aggravated by (that is, permanently worsened beyond the natural course of the condition) any service-connected disability on an at least as likely as not basis.  The examiner should address the Veteran's history and description of symptoms including feeling nauseated after a nightmare or panic attack.

If the examiner finds that any component of the Veteran's gastrointestinal disabilities has been aggravated by his service-connected disabilities, a description of the baseline level of disability prior to such aggravation must be provided.

Any and all diagnostic testing which the VA examiner deems necessary should be scheduled performed.

The examiner should provide a statement of the rationale for all opinions offered, that is, to explain why he or she has given that opinion.

The examiner should be provided complete access to all components of the electronic record, to include Virtual VA and VBMS.

2. Once the above directive has been completed and the VA examination and opinion have been reviewed for adequacy, the matter should be readjudicated and a supplemental statement of the case (SSOC) issued.  If the benefits sought on appeal are not granted in full, the matter should be returned to the Board after the Veteran and his representative are provided an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


